Citation Nr: 0522470	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  96-00 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for numbness and 
tingling of the hands, to include as due to an undiagnosed 
illness.

2.  Entitlement to service connection for numbness and 
tingling of the left leg, to include as due to an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1969 to March 1971, and from December 1990 to May 1991.  
He had service in Southwest Asia from February 1991 to April 
1991.  These matters are before the Board of Veterans' 
Appeals (Board) on appeal from a March 1995 rating decision 
by the Nashville, Tennessee, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran's claims 
file is now in the jurisdiction of the Waco, Texas RO.  In 
July 2002 the Board undertook further development under then-
existing authority.  In July 2003 the case was remanded to 
the RO for notice of the Veterans Claims Assistance Act of 
2000 (VCAA) and to afford the RO the opportunity to initially 
review additional evidence received.  


FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

2.  Although the veteran reports symptoms of numbness and 
tingling of the hands and left leg, the preponderance of the 
evidence is against a finding that he has a disability 
manifested by numbness and tingling of either the hands or 
the left leg.


CONCLUSIONS OF LAW

1.  Service connection for numbness and tingling of the 
hands, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

2.  Service connection for numbness and tingling of the left 
leg, to include as due to an undiagnosed illness, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.317 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In the instant case, the unfavorable AOJ decision that is the 
subject of this appeal was already decided and appealed prior 
to VCAA enactment.  The U.S. Court of Appeals for Veterans 
Claims (Court) acknowledged in Pelegrini, supra,  that where, 
as here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  

The content of the notice provided to the appellant in 
February 2004 complies with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Notably, while the letter (at p. 2) discussed this 
claim as if it was one for an increased rating, the attached 
addendum (p.4, 5) explained what was necessary to establish 
service connection, and outlined what the record showed.  It 
also explained what evidence VA would obtain, and what 
evidence VA would assist the veteran to obtain.  At p. 2, the 
veteran was specifically advised to provide any evidence or 
information he had pertaining to his claim.  The supplemental 
statement of the case in March 2005 advised the veteran of 
the current posture of his claim.

Regarding the "duty to assist," the RO has obtained medical 
records pertaining to the veteran's periods of service and 
postservice VA and private medical records.  He has also been 
afforded VA examinations.  While the veteran's representative 
alleges that the veteran has not been examined, reports of 
October 1994 and November 1997 VA examinations reflect 
otherwise.  The Board has also considered whether another VA 
examination is indicated.  However, the record subsequent to 
the VA examinations already conducted does not include 
clinical findings suggesting the veteran has chronic 
disability manifested by numbness and tingling of the hands 
or left leg.  Consequently, another examination to ascertain 
whether such disability exists is not necessary.  The 
appellant has not identified any pertinent records 
outstanding.  In fact, in December 2004 he informed VA that 
that he had no additional evidence to furnish.  VA's duties 
to assist, including those mandated by the VCAA, are met.  
The veteran is not prejudiced by the Board's proceeding with 
appellate review.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005

Factual Basis

The veteran claims that he has a disability manifested by 
numbness and tingling of the hands and left leg resulting 
from his Gulf War service.  See VA Form 21-526, received in 
February 2003.  

Service medical records, to include the report of an April 
1991 Desert Storm demobilization examination, show no 
neurologic complaints, diagnosis, or abnormal findings.

A May 1993 VA Medical Certificate shows that the veteran 
complained of numbness in the 4th and 5th fingers of both 
hands beginning 3 to 4 months after his Desert Storm 
separation.  Bilateral ulnar neuropathy affecting sensation 
was diagnosed.  

A VA progress note, dated a few days later in May 1993, 
includes a diagnosis of muscle stress related tension.

On October 1994 VA peripheral nerves examination the veteran 
complained of numbness and tingling in his hands.  He 
indicated that symptoms of left lower extremity numbness and 
tingling had resolved.  Clinical evaluation revealed 
decreased pinprick and vibratory sensation in the hands.  The 
impressions were rule out carpal tunnel syndrome versus ulnar 
nerve entrapment, and lower extremity numbness, resolved.  
Nerve conduction studies were to be scheduled.  On October 
1994 VA fee-basis nerve conduction testing, the results 
showed normal bilateral arm.  

A VA neurology clinic consultation sheet, dated in November 
1995, shows that the veteran complained of tingling and 
numbness in his hands since returning from Desert Storm.  
Possible thoracic outlet syndrome was diagnosed.  

A December 1995 private neurology examination report includes 
a diagnosis of possible polyneuropathy of the hands with 
minimal findings and normal nerve conduction study.

Three lay statements by fellow service members received in 
March 1996 indicate that the veteran complained of numbness 
and tingling in his hands during their Desert Storm service.  

A January 1997 VA neurology clinic progress note shows a 
diagnosis of absence of neurological findings.  

On November 1997 VA peripheral nerves examination the veteran 
complained of numbness and tingling in his hands; he added 
that he no longer had numbness and tingling of the left leg.  
Examination revealed no abnormalities.  The diagnosis was 
complaints of numbness and tingling of the hands related to 
his Persian Gulf exposure.  Physical examination was totally 
within normal limits as has been the neurological examination 
on several occasions and reveals absolutely no neurological 
deficits or defects.

A January 1998 private orthopedic hand clinic note shows 
complaints of numbness and tingling of both hands; bilateral 
carpal tunnel syndrome was diagnosed.  

A November 2004 VA ambulatory care treatment note shows that 
veteran complained of numbness and tingling in the hands up 
to the elbows since he was in the Gulf War.  On examination, 
reflexes were equal and symmetric.  It was noted that sensory 
loss did not follow any particular pattern, and that the 
veteran would state sharp and dull in the same spot.  The 
diagnosis was reported tingling and numbness of the hands 
with negative etiology at this time.  

A December 2004 VA ambulatory care treatment note includes a 
registered nurse's diagnosis of bilateral hand neuropathy 
(questionable neurological status versus arthritis).  In a 
February 2005 VA interim progress note that same nurse 
commented that carpal tunnel syndrome had not been diagnosed.  
Recent evaluation by a neurologist was cited (see November 
2004 VA ambulatory care note).  Doppler testing was ordered.  

A February 2005 VA fee-basis Doppler study revealed normal 
bilateral upper extremity arterial findings.  

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury that was incurred or aggravated in 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
thereafter, and must not be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

In order to establish service connection for the claimed 
disorder, there must be (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

The threshold question here (as in any claim of service 
connection) is whether the disability for which service 
connection is sought is shown.  Without a current disability 
there can be no valid claim of service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The record does not show that the veteran has symptoms of 
numbness and tingling of the hands or left leg due to a known 
clinical entity.  Although carpal tunnel syndrome (or an 
entity like arthritis) was suspected, clinical evaluations, 
including extensive studies (e.g., nerve conduction studies) 
have failed to reveal pathology supporting a diagnosis of a 
known clinical entity, and the preponderance of the competent 
evidence is against a finding that the veteran has such 
disability.

The veteran has alleged he has undiagnosed illnesses 
manifested by numbness and tingling of the hands and left 
leg.  38 C.F.R. § 3.317 provides guidelines for establishing 
service connection for undiagnosed illness based on 
presumptions afforded to veterans who served during the 
Persian Gulf War. 

It is not in dispute that the veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War, and 
meets the service requirements for triggering application of 
Persian Gulf War presumptions.  See 38 U.S.C.A. §§ 1117, 
1118.  38 C.F.R. § 3.317(a)(1) also requires that there be 
objective indications of a qualifying chronic disability.  
38 C.F.R. § 3.317 (a)(3) specifies that "objective 
indications of chronic disability include both 'signs,' in 
the medical sense of objective evidence perceptible to an 
examining physician, and other non-medical indicators that 
are capable of independent verification.  Here, there are no 
clinical findings of chronic disability manifested by 
numbness and tingling of the hands, i.e., no clinical 
documentation of 'objective evidence perceptible to an 
examining physician', nor are there any non-medical 
indicators of disability capable of independent verification.  
What the record shows is that the veteran presents subjective 
complaints of numbness and tingling of the hands, but that 
chronic disability manifested by such symptoms is not 
clinically shown, nor independently verified.  Notably, the 
veteran's subjective complaints of sensory impairment have 
been reported as not following as particular pattern, and 
described as inconsistent, e.g., it was noted that the 
veteran reported sharp and dull sensation in the same 
location.  

Whether there is a medical disability is essentially a 
medical question, and the determination requires competent 
(medical) evidence.  See Espiritu, supra.  Examining 
physicians have not found chronic disability manifested by 
numbness and tingling of the hands.  The veteran's (and his 
wife's) own assertions that he has chronic disability 
manifested by numbness and tingling are not competent 
evidence.  See Espiritu, supra.  Nothing in the record 
indicates that the veteran (or his wife) has the appropriate 
knowledge or experience to make this determination.

As noted above, in the absence of a showing of chronic 
disability manifested by numbness and tingling of the hands, 
there is no valid claim of service connection for such 
disability.  Hence, such claim must be denied.

As to the claim seeking service connection for disability 
manifested by numbness and tingling of the left leg (alleged 
as due to undiagnosed illness), although the veteran 
previously reported such complaints, since at least 1997, it 
has been reported that he no longer has such symptoms, and 
that they have resolved.  As noted above, in the absence of a 
showing of current chronic disability, there is no valid 
claim of service connection for such disability.  Hence, this 
claim also must be denied.  








ORDER

Service connection for numbness and tingling of the hands, 
including as due to an undiagnosed illness, is denied.

Service connection for numbness and tingling of the left leg, 
including as due to an undiagnosed illness, is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


